On Rehearing.
ROGERS, Circuit Judge.
This case is here on a rehearing. We are satisfied that the former opinion of this court, dismissing the appeal, was right. The question involved relates to a claim secured by a lien on the assets of the bankrupt. Matter of Loving, 224 U. S. 183, 32 Sup. Ct. 446, 56 L. Ed. 725, shows that the question presented is not “a controversy arising in bankruptcy proceedings” under section 24a of the Bankruptcy Act, but is “a proceeding in bankruptcy” under section 25a. As such the appeal had to be taken within 10 days, and it was not so taken. The petition on appeal discloses that the judgment was entered' on February 18, 1916, and that the appeal was not taken until March 6, 1916.
Appeal dismissed.